Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 1 of 19 PageID #: 1



                              UNITED STATES DISTRICT COURT

                      FOR THE WESTERN DISTRICT OF LOUISIANA

                                  ALEXANDRIA DIVISION


CORRECTIONS CORPORATION OF AMERICA
MEDICAL HRA PLAN                                                    CIVIL ACTION NO:

                 Plaintiff

v.

KEVIN U. JOHNSON AND IVAN J. DAIGS,
ATTORNEY AND COUNSELOR AT LAW,
A PROFESSIONAL CORPORATION

                 Defendants



                                         COMPLAINT


         NOW COMES Plaintiff, Corrections Corporation of America Medical HRA Plan

(“Plaintiff” or the “Plan”), and files this Complaint showing the Court as follows:

                                 NATURE OF COMPLAINT

                                                1.

         This is an action to enforce the terms of the Plan and to obtain appropriate equitable

relief, as authorized by the federal common law and statutory scheme of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq.




                                                1
4828-2306-4944

2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 2 of 19 PageID #: 2



                                             PARTIES

                                                  2.

         The Plan is a health and welfare group benefit plan sponsored by Corrections Corporation

of America. The Plan is a self-funded, employee welfare benefit plan within the meaning of

ERISA § 3(1), 29 U.S.C. § 1002(1).

                                                  3.

         Made Defendants herein are:

    A. Defendant, Kevin U. Johnson (“Johnson”), is an individual of full age and majority, who,

         upon information and belief, is domiciled in Alexandria, Parish of Rapides, State of

         Louisiana At all times relevant hereto, Johnson was a participant or beneficiary in the

         Plan within the meaning of ERISA §§ (7), (8).

    B. Defendant, Ivan J. Daigs, Attorney and Counselor At Law, a Professional Corporation, is

         a corporation organized and existing under the laws of the State of Louisiana with its

         principal place of business in Parish of Lincoln, Louisiana.

                                         JURISDICTION

                                                  4.

         This Court has original and exclusive jurisdiction over Plaintiff’s claims for relief

pursuant to ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1).

                                              VENUE

                                                  5.

         Venue is proper pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2), because the Plan

is administered in this judicial district, Defendant resides in this judicial district, and, upon



                                                  2
4828-2306-4944

2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 3 of 19 PageID #: 3



information and belief, at least some of the settlement funds at issue are being held within this

judicial district

                                              FACTS

                                            THE PLAN

                                                  6.

         The Plan provides welfare benefits to Corrections Corporation of America employees and

their dependents, including medical benefits.

                                                  7.

         The Plan is a self-funded ERISA plan, funded directly by Corrections Corporation of

America employees.

                                                  8.

         All of the rights, terms and conditions related to the operation and administration of the

Plan are set forth in the Plan document titled, “Corrections Corporation of America Medical

HRA Plan Summary Plan Description” (“SPD”). The SPD for the Plan contains clear and

unambiguous subrogation and reimbursement provisions. It provides, in part:

                 Right to Subrogation

                 The right to subrogation means the Plan is substituted to and shall
                 succeed to any and all legal claims that you may be entitled to
                 pursue against any third party for Benefits that the Plan has paid.
                 Subrogation applies when the Plan has paid on your behalf
                 Benefits for a Sickness or Injury for which a third party is
                 considered responsible, e.g. an insurance carrier if you are
                 involved in an auto accident.

                 The Plan shall be subrogated to, and shall succeed to, all rights of
                 recovery from any or all third parties, under any legal theory of
                 any type, for 100 percent of any services and Benefits the Plan has
                 paid on your behalf relating to any Sickness or Injury caused by
                 any third party.
                                                  3
4828-2306-4944

2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 4 of 19 PageID #: 4




                 Right to Reimbursement

                 The right to reimbursement means that if a third party causes a
                 Sickness or Injury for which you receive a settlement, judgment, or
                 other recovery from any third party, you must use those proceeds
                 to fully return to the Plan 100% of any Benefits you received for
                 that Sickness or Injury.

(A copy of the relevant portions of the SPD are attached as Exhibit “1”) (Emphasis in original).

                                                 9.

         The SPD definition of “Third Parties” for purposes of Subrogation and Reimbursement

under the Plan includes the following:

                        a person or entity alleged to have caused you to suffer a
                         Sickness, Injury or damages, or who is legally responsible
                         for the Sickness, Injury or damages;

                        any insurer or other indemnifier of any person or entity
                         alleged to have caused or who caused the Sickness, Injury
                         or damages;

                        Corrections Corporation      of   America    in   workers’
                         compensation cases; or

                        any person or entity who is or may be obligated to provide
                         you with benefits or payments under:

                         -     underinsured or uninsured motorist insurance;
                         -     medical provisions of no-fault or traditional
                               insurance (auto, homeowners or otherwise);
                         -     workers’ compensation coverage; or
                         -     any other insurance carrier or third party
                               administrator.

(See Exhibit “1,” p. 89).

                                                10.

         The SPD provides that the Plan has a “first priority” right to receive payment on any

claim against a third party before Johnson receives payment from that third party, and that the
                                                 4
4828-2306-4944

2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 5 of 19 PageID #: 5



Plan’s “first priority” right to payment is superior to any and all claims, debts or liens asserted by

any medical providers. Id.

                                                 11.

         The Plan specifically rejects the “Fund Doctrine,” “Common Fund Doctrine” and/or

“Attorney's Fund Doctrine,” providing:

                        the Plan’s subrogation and reimbursement rights apply to
                         full and partial settlements, judgments, or other recoveries
                         paid or payable to you or your representative, no matter
                         how those proceeds are captioned or characterized.
                         Payments include, but are not limited to, economic, non-
                         economic, and punitive damages. The Plan is not required
                         to help you to pursue your claim for damages or personal
                         injuries, or pay any of your associated costs, including
                         attorney’s fees.       No so-called “Fund Doctrine” or
                         “Common Fund Doctrine” or “Attorney’s Fund Doctrine”
                         shall defeat this right.

Id. at pp. 89-90.

                                                 12.

         The Plan also specifically rejects the “made whole” doctrine. The SPD provides:

                        regardless of whether you have been fully compensated or
                         made whole, the Plan may collect from you the proceeds of
                         any full or partial recovery that you or your legal
                         representative obtain, whether in the form or a settlement
                         (either before or after any determination of liability) or
                         judgment, no matter how those proceeds are captioned or
                         characterized. Proceeds from which the Plan may collect
                         include, but are not limited to, economic, non-economic,
                         and punitive damages. The Plan rejects the application of
                         the “made whole” doctrine. No “collateral source” rule
                         shall limit the Plan’s subrogation and reimbursement rights.

Id. at p. 90.




                                                  5
4828-2306-4944

2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 6 of 19 PageID #: 6



                                                   13.

         The SPD further provides:

                        if you receive payment as part of a settlement or judgment
                         from any third party as a result of a Sickness or Injury, and
                         the Plan alleges some or all of those funds are due and
                         owed to it, you agree to hold those settlement funds in trust,
                         either in a separate bank account in your name or in your
                         attorney’s trust account. You agree that you will serve as a
                         trustee over those funds to the extent of the Benefits the
                         Plan has paid.

Id.

                                                   14.

         The SPD also provides that, in the event Chapman fails to cooperate with the Plan,

Johnson shall be considered to be in breach of contract and the Plan shall have the right to take

legal action to assert its rights. Id. at p. 91.

                                                   15.

         The SPD further provides that, if the Plan incurs attorneys’ fees and costs in order to

collect third party settlement funds held by Johnson or his representatives, the Plan has the right

to recover those attorneys’ fees and costs from Johnson. Id. at p. 90.

                 THE ACCIDENT AND THE PLAN’S PAYMENT OF MEDICAL
                          EXPENSES ON JOHNSON'S BEHALF

                                                   16.

         On or about July 26, 2012, Johnson was injured as a result of an accident (the

“Accident”).




                                                   6
4828-2306-4944

2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 7 of 19 PageID #: 7



                                                17.

         To date, the Plan has paid medical expenses in the amount of $169,276.40 on behalf of

Johnson for treatment of injuries sustained by Johnson as a result of the Accident. A copy of a

current “Medical Payment Summary” is attached as Exhibit “2.”

                                                18.

         The Plan paid the benefits referenced in the preceding paragraph, and Johnson accepted

the benefits, under the express condition contained in the Plan that Johnson would reimburse the

Plan for any benefits paid or disbursed by the Plan if Johnson received a recovery from any third

party.

                                                19.

         Following the Accident, the Plan learned that Johnson had retained Ivan J. Daigs as

counsel to assist Johnson in pursuing legal claims against potentially liable third parties relating

to the Accident.

                                                20.

         On numerous occasions, the Plan, through its reimbursement/recovery agent, placed Mr.

Daigs (and, therefore, Johnson) on notice of the Plan’s reimbursement rights relating to any

recovery made by Johnson from third parties.

                                                21.

         Upon information and belief, the Plan has learned that Johnson has reached a settlement

with third parties relating to the Accident.

                                                22.

         Despite numerous attempts by the Plan to recover the amount of medical expenses made

by the Plan on Johnson’s behalf, in accordance with the clear and unambiguous provisions of the
                                                 7
4828-2306-4944

2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 8 of 19 PageID #: 8



Plan, to date, neither Johnson nor Mr. Daigs have reimbursed the Plan any of the $169,276.40

paid by the Plan from the settlement proceeds obtained by Johnson.

                                                  23.

          The Plan specifically requires Johnson to serve as trustee over the settlement funds to the

extent the Plan paid benefits on Johnson’s behalf and to cooperate with the Plan in regard to the

Plan’s subrogation and reimbursement rights. Despite this obligation, Johnson and Mr. Daigs

have ignored the Plan’s efforts to protect its reimbursement rights. Upon information and belief,

Mr. Daigs likely also received some of the settlement funds in the form of attorney’s fees and has

ignored the Plan’s reimbursement rights.

                                                  24.

          Johnson was fully aware of the Plan’s interest at the time he consummated any and all

Accident-related settlement(s), and at the time he obtained any recovery from third parties from

which the Plan seeks reimbursement.

                                                  25.

          Johnson (and/or Mr. Daigs) is in possession of the settlement funds from which the Plan

seeks to be reimbursed and has been specifically instructed by the Plan to hold the settlement

funds in trust to the extent the Plan paid benefits on Johnson’s behalf.

          COUNT I - CLAIM FOR EQUITABLE RELIEF UNDER ERISA § 502(a)(3)

                                                  26.

          The Plan re-states and re-alleges Paragraphs 1-25 of the Complaint as if fully set forth

herein.




                                                   8
4828-2306-4944

2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 9 of 19 PageID #: 9



                                                 27.

         The Plan has a right to reimbursement and/or an equitable lien by agreement to the extent

of the benefits paid on Johnson’s behalf as a result of the Accident. The Plan seeks “appropriate

equitable relief” to enforce the Plan’s reimbursement provisions to the extent of recovery

obtained by Johnson, and to be reimbursed out of such recovery.

                                                 28.

         The language contained in the Plan is sufficient under Sereboff v. Mid-Atlantic Med.

Servs., Inc., 547 U.S. 356, 362-63 (2006) to enable the Plan to place a constructive trust and/or

equitable lien by agreement consisting of the benefits the Plan paid to Johnson. Specifically, the

Plan identifies the portion of the funds to which it is entitled (i.e., the amount of benefits paid on

Johnson’s behalf), and specifies the fund or funds from which such reimbursement is to be had

(i.e., the settlement funds obtained by Johnson from third parties relating to the Accident).

                                                 29.

         The funds over which the Plan seeks appropriate equitable relief are in Johnson’s (and/or

Mr. Daig) possession and control.

                                                 30.

         The language of the Plan makes it clear that the Plan is not attempting to recover from

Johnson’s general assets, but, rather, the disputed funds constitute a specifically identified

portion of amounts paid to Johnson from third parties as a result of the Accident.

                                                 31.

         The language of the Plan governs Plaintiff's action to enforce an equitable lien by

agreement, not any common law and/or equitable doctrine. (See US Airways, Inc. v. McCutchen,

133 S.Ct. 1537 (2013)). The language of the Plan specifically rejects and disclaims the “made
                                                  9
4828-2306-4944

2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 10 of 19 PageID #: 10



 whole” or “common fund” doctrine or any other common law or equitable doctrine Johnson may

 cite to attempt to avoid or mitigate Johnson’s obligations under the Plan.

                                                  32.

           Johnson has refused, despite requests, to reimburse the Plan for benefits the Plan paid on

 his behalf out of the settlement funds Johnson received in connection with the Accident.

 Johnson’s actions clearly violate the clear and unambiguous terms of the Plan.

                                                  33.

           As a result of Johnson’s violation of the terms of the Plan, the Plan has been harmed and

 seeks all appropriate equitable relief, pursuant to ERISA § 502(a)(3), to enforce the terms of the

 Plan, including:

                  1.     The imposition of a constructive trust and/or
                         equitable lien by agreement in favor of the Plan upon
                         settlement proceeds in possession of Johnson and/or
                         Mr. Daigs which are subject to the Plan’s
                         subrogation/reimbursement rights;

                  2.     A Declaration of the Plan’s ownership of the above-
                         referenced settlement proceeds up to the full amount of
                         payments made by the Plan for Johnson’s medical
                         expenses; and
                  3.     An Order directing Johnson and/or Mr. Daigs, to pay or
                         turn over such settlement proceeds, plus accumulated
                         interest, to the Plan to the extent of its interest
                         therein.

 COUNT II - CLAIM FOR ATTORNEY’S FEES AND COSTS UNDER ERISA § 502(g)(1)
                      AND THE TERMS OF THE PLAN

                                                  34.

           The Plan re-states and re-alleges Paragraphs 1-33 of the Complaint as if fully set forth

 herein.



                                                  10
 4828-2306-4944

 2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 11 of 19 PageID #: 11



                                                    35.

           ERISA § 502(g)(1) provides that, in any action brought by a participant, beneficiary, or

 fiduciary under that subchapter, the court in its discretion may allow a reasonable attorney’s fee

 and costs of action to either party.

                                                    36.

           The Plan further provides that the Plan has the right to recover any and all attorneys’ fees

 and costs incurred by the Plan in order to collect third party settlement funds held by Johnson or

 Johnson’s representative.

                                                    37.

           Considering Johnson’s violation of the terms of the Plan, the Plan is entitled to recover its

 attorney’s fees and costs incurred relating to this matter. Such an award is appropriate and

 proper under ERISA § 502(g)(1), as well as the clear and unambiguous terms of the Plan.

                              COUNT III - BREACH OF CONTRACT

                                                    38.

           The Plan re-states and re-alleges Paragraphs 1-37 of the Complaint as if fully set forth

 herein.

                                                    39.

           The Plan specifically requires Johnson to cooperate in regard to the Plan’s subrogation

 and reimbursement rights, and further provides that, in the event that Johnson fails to cooperate

 with the Plan, Johnson shall be considered to be in breach of contract and the Plan shall have the

 right to take legal action to assert its rights.




                                                    11
 4828-2306-4944

 2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 12 of 19 PageID #: 12



                                                 40.

           The Plan further provides that, if the Plan incurs attorneys’ fees and costs in order to

 collect third party settlement funds held by Johnson or his representatives (such as Mr. Diags),

 the Plan has the right to recover those attorneys’ fees and costs

                                                 41.

           Despite repeated attempts by the Plan to recover the amount of medical expenses it paid

 on behalf of Johnson from the settlement funds recovered by Johnson relating to the Accident,

 Johnson has refused to cooperate and/or reimburse the Plan. Accordingly, Johnson is in breach

 of his contract with the Plan and is, therefore, liable to the Plan in the amount of the medical

 expenses the Plan paid on behalf of Johnson for treatment of injuries sustained by Johnson as a

 result of the Accident ($169,276.40), plus the Plan’s attorney’s fees and costs incurred in having

 to pursue it rights in this action.

                   COUNT IV - CONVERSION BY DEFENDANT JOHNSON

                                                 42.

           The Plan re-states and re-alleges Paragraphs 1-41 of the Complaint as if fully set forth

 herein.

                                                 43.

           Pursuant to the contract between the Plan and Johnson, and pursuant to federal common

 law and ERISA § 502(a)(3), the Plan is entitled to recover the amount of the medical expenses

 the Plan paid on behalf of Johnson for treatment of injuries sustained by Johnson as a result of

 the Accident ($169,276.40) from the settlement funds obtained by Johnson from third parties

 relating to the Accident.



                                                  12
 4828-2306-4944

 2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 13 of 19 PageID #: 13



                                                  44.

           Johnson has failed to reimburse the Plan the amount of the medical expenses the Plan

 paid on behalf of Johnson for treatment of injuries sustained by Johnson as a result of the

 Accident ($169,276.40) from the settlement funds and, instead, has converted those funds for his

 personal use.

                                                  45.

           Accordingly, Johnson has converted assets belonging to the Plan and is, therefore, liable

 to the Plan in the amount of the medical expenses the Plan paid on his behalf for treatment of

 injuries he sustained a result of the Accident ($169,276.40).

                               COUNT V - UNJUST ENRICHMENT

                                                  46.

           The Plan re-states and re-alleges Paragraphs 1-45 of the Complaint as if fully set forth

 herein.

                                                  47.

           Pursuant to the contract between the Plan and Johnson, and pursuant to federal common

 law and ERISA § 502(a)(3), the Plan is entitled to recover the amount of the medical expenses

 the Plan paid on behalf of Johnson for treatment of injuries sustained by Johnson as a result of

 the Accident ($169,276.40) from the settlement funds obtained by Johnson from third parties

 relating to the Accident.

                                                  48.

           Johnson has failed to reimburse the Plan the amount of the medical expenses the Plan

 paid on his behalf for treatment of injuries he sustained as a result of the Accident ($169,276.40)

 from the settlement funds and, instead, has converted those funds for his personal use.
                                                  13
 4828-2306-4944

 2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 14 of 19 PageID #: 14



                                                 49.

           Accordingly, Johnson has been unjustly enriched in the amount of the converted assets

 belonging to the Plan and is, therefore, liable to the Plan in the amount of the medical expenses

 the Plan paid on his behalf for treatment of injuries he sustained as a result of the Accident

 ($169,276.40).

      COUNT VII - CONVERSION BY DEFENDANT IVAN DAIGS ATTORNEY ANC
                           COUNSELOR AT LAW

                                                 50.

           The Plan re-states and re-alleges Paragraphs 1-49 of the Complaint as if fully set forth

 herein.

                                                 51.

           Pursuant to the contract between the Plan and Johnson, and pursuant to federal common

 law and ERISA § 502(a)(3), the Plan is entitled to recover the amount of the medical expenses

 the Plan paid on behalf of Johnson for treatment of injuries sustained by Johnson as a result of

 the Accident ($169,276.40) from the settlement funds obtained by Johnson from third parties

 relating to the Accident.

                                                 52.

           Johnson's counsel, Ivan J. Daigs, Attorney and Counselor At Law, a Professional

 Corporation, has failed to reimburse the Plan the amount of the medical expenses the Plan paid

 on behalf of Johnson for treatment of injuries sustained by Johnson as a result of the Accident

 ($169,276.40) from the settlement funds, and, to the extent the funds are no longer being held in

 Daigs's trust account, Daigs has instead converted those funds for the corporation's personal use.




                                                  14
 4828-2306-4944

 2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 15 of 19 PageID #: 15



                                                 53.

           Accordingly, Ivan J. Daigs, Attorney and Counselor At Law, has converted assets

 belonging to the Plan and is, therefore, liable to the Plan in the amount of the medical expenses

 the Plan paid on Johnson's behalf for treatment of injuries he sustained a result of the Accident

 ($169,276.40).

  COUNT VIII - UNJUST ENRICHMENT BY DEFENDANT IVAN DAIGS ATTORNEY
                        ANC COUNSELOR AT LAW
                                  54.

           The Plan re-states and re-alleges Paragraphs 1-53 of the Complaint as if fully set forth

 herein.

                                                 55.

           Pursuant to the contract between the Plan and Johnson, and pursuant to federal common

 law and ERISA § 502(a)(3), the Plan is entitled to recover the amount of the medical expenses

 the Plan paid on behalf of Johnson for treatment of injuries sustained by Johnson as a result of

 the Accident ($169,276.40) from the settlement funds obtained by Johnson from third parties

 relating to the Accident.

                                                 56.

           Johnson and his counsel, Defendant, Ivan J. Daigs, Attorney and Counselor At Law, a

 Professional Corporation, have failed to reimburse the Plan the amount of the medical expenses

 the Plan paid on his behalf for treatment of injuries he sustained as a result of the Accident

 ($169,276.40) from the settlement, and, to the extent the funds are no longer being held in

 Daigs's trust account, Daigs has instead converted those funds for his personal use.




                                                  15
 4828-2306-4944

 2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 16 of 19 PageID #: 16



                                                  57.

           Accordingly, Defendant Daigs has been unjustly enriched in the amount of the converted

 assets belonging to the Plan and is, therefore, liable to the Plan in the amount of the medical

 expenses the Plan paid on behalf of his client Johnson.

  COUNT IX- CLAIM FOR EQUITABLE RELIEF UNDER ERISA § 502(a)(3) AGAINST
       DEFENDANT IVAN DAIGS ATTORNEY ANC COUNSELOR AT LAW

                                                  58.

           The Plan re-states and re-alleges Paragraphs 1-57 of the Complaint as if fully set forth

 herein.

                                                  59.

           The Plan has a right to reimbursement and/or an equitable lien by agreement to the extent

 of the benefits paid on Johnson’s behalf as a result of the Accident. The Plan seeks “appropriate

 equitable relief” to enforce the Plan’s reimbursement provisions to the extent of recovery

 obtained by Johnson, and to be reimbursed out of such recovery.

                                                  60.

           The language contained in the Plan is sufficient under Sereboff v. Mid-Atlantic Med.

 Servs., Inc., 547 U.S. 356, 362-63 (2006) to enable the Plan to place a constructive trust and/or

 equitable lien by agreement consisting of the benefits the Plan paid to Johnson. Specifically, the

 Plan identifies the portion of the funds to which it is entitled (i.e., the amount of benefits paid on

 Johnson’s behalf), and specifies the fund or funds from which such reimbursement is to be had

 (i.e., the settlement funds obtained by Johnson from third parties relating to the Accident).




                                                  16
 4828-2306-4944

 2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 17 of 19 PageID #: 17



                                                  61.

          The funds over which the Plan seeks appropriate equitable relief are in Johnson’s or his

 counsel Daigs's possession and control.

                                                  62.

          The language of the Plan makes it clear that the Plan is not attempting to recover from

 Johnson’s general assets, but, rather, the disputed funds constitute a specifically identified

 portion of amounts paid to Johnson and in the possession of his counsel Daigs from third parties

 as a result of the Accident.

                                                  63.

          The language of the Plan governs Plaintiff's action to enforce an equitable lien by

 agreement, not any common law and/or equitable doctrine. (See US Airways, Inc. v. McCutchen,

 133 S.Ct. 1537 (2013)). The language of the Plan specifically rejects and disclaims the “made

 whole” or “common fund” doctrine or any other common law or equitable doctrine Johnson or

 Daigs may cite to attempt to avoid or mitigate Johnson’s obligations under the Plan.

                                                  64.

          Johnson and Daigs have refused, despite requests, to reimburse the Plan for benefits the

 Plan paid on Johnson's behalf out of the settlement funds Johnson received in connection with

 the Accident. Their actions clearly violate the clear and unambiguous terms of the Plan.

                                                  65.

          As a result of their violation of the terms of the Plan, the Plan has been harmed and seeks

 all appropriate equitable relief, pursuant to ERISA § 502(a)(3), to enforce the terms of the Plan,

 including:



                                                  17
 4828-2306-4944

 2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 18 of 19 PageID #: 18



                  1.      The imposition of a constructive trust and/or
                          equitable lien by agreement in favor of the Plan upon
                          settlement proceeds in possession of Johnson and/or
                          Mr. Daigs, which are subject to the Plan’s
                          subrogation/reimbursement rights;

                  2.      A Declaration of the Plan’s ownership of the above-
                          referenced settlement proceeds up to the full amount of
                          payments made by the Plan for Johnson’s medical
                          expenses; and

                  3.      An Order directing Johnson and/or Mr. Daigs, to pay or
                          turn over such settlement proceeds, plus accumulated
                          interest, to the Plan to the extent of its interest
                          therein.


                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Corrections Corporation of America Medical HRA Plan, prays

 that, after due proceedings are had, that the Court enter Judgment and Order in its favor and

 against the Defendants, Kevin U. Johnson and Ivan J. Daigs, Attorney and Counselor At Law, a

 Professional Corporation:

                       1. Imposing a constructive trust and/or equitable lien
                          agreement in favor of Corrections Corporation of America
                          Medical HRA Plan upon settlement proceeds in possession
                          of Kevin U. Johnson or his representative(s) or Ivan J.
                          Daigs, Attorney and Counselor At Law, a Professional
                          Corporation, which are subject to the Plans’
                          subrogation/reimbursement rights;

                       2. Declaring Corrections Corporation of America Medical
                          HRA Plan’s ownership of the above- referenced settlement
                          proceeds up to the full amount of payments made by
                          Corrections Corporation of America Medical HRA Plan
                          for Kevin U. Johnson’s medical expenses;

                       3. Directing Kevin U. Johnson or his representative(s) or Ivan
                          J. Daigs, Attorney and Counselor At Law, a Professional
                          Corporation, to pay or turn over such settlement proceeds,
                          plus accumulated interest, to Corrections Corporation of
                                                  18
 4828-2306-4944

 2917910-000122
Case 1:18-cv-01415-DDD-JPM Document 1 Filed 10/30/18 Page 19 of 19 PageID #: 19



                      America Medical HRA Plan to the extent of its interest
                      therein;

                  4. Awarding Corrections Corporation of America Medical
                     HRA Plan its attorneys’ fees and costs incurred in this
                     matter; and

                  5. Granting any such other equitable and legal relief to the
                     Plans as this Court deems just and appropriate.


                                           Respectively submitted:

                                           /s/ Robert L. Blankenship
                                           Errol J. King – Bar Roll #17649
                                           Daniel P. Guillory – Bar Roll #31180
                                           Robert L. Blankenship - Bar Roll #33016
                                           BAKER, DONELSON, BEARMAN,
                                           CALDWELL & BERKOWITZ, PC
                                           450 Laurel Street
                                           Chase Tower North, 20th Floor
                                           Baton Rouge, Louisiana 70801
                                           Telephone:     225.381.7000
                                           Facsimile:     225.343.3612
                                           Attorneys for Corrections Corporation of
                                           America Medical HRA Plan

 PLEASE SERVE:

 Ivan J. Daigs, Attorney and Counselor At Law,
 a Professional Corporation
 through its registered agent:
 Ivan Daigs,
 309 S. Bonner St.,
 Ruston, La 71270

 Kevin U. Johnson
 3737 Payne St.
 Alexandria, LA 71302




                                                 19
 4828-2306-4944

 2917910-000122
